Citation Nr: 1434952	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2011, the RO increased the disability rating for PTSD to 30 percent.  As the Veteran did not receive the maximum increase available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for PTSD.

In a January 2009 VA examination report, the examiner characterized the Veteran's psychiatric symptomatology as very mild and opined that a full recovery was expected.  The examiner further noted at the Veteran did not appear to have ever experienced any decreased productivity or employment problems due to PTSD.  

More recently, in a June 2011 letter, the Veteran's treating psychiatrist reported that the Veteran suffers from significant PTSD-related problems, which affect his social and occupational functioning.

The evidence suggests that the Veteran's PTSD has undergone material worsening since the January 2009 VA examination; thus, reexamination is warranted under 38 C.F.R. § 3.327 (2013).

The evidence reflects that the Veteran continues to receive medical treatment for PTSD at Pittsburg VA medical Center.  However, the claims file only contains treatment records current through April 2011.  Additional development is needed to obtain any outstanding records.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Pittsburg VA Medical Center dated from April 2011 to the present.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's PTSD.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD impacts his ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



